Case 1:20-cv-21108-UU Document 131 Entered on FLSD Docket 10/27/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

  MARTA REYES; LAWRENCE WOOD; et al.,
  on behalf of themselves                                    CASE NO. 1:20-cv-21108-UU
  and all those similarly situated,                          HON. URSULA UNGARO

                Plaintiffs,                                  CLASS ACTION

  v.

  PEOPLE’S REPUBLIC OF CHINA;
  COMMUNIST PARTY OF CHINA; et al.,

  Defendants.
  _____________________________________/

                   STATUS REPORT PURSUANT TO COURT’S ORDERS

         Plaintiffs, by and through undersigned counsel, hereby provide the Court with a Status

  Report pursuant to the Court’s April 23, 2020 Order, which requires Plaintiffs to file a status

  report every fifteen days, [DE 10], and which was re-affirmed by the Court in its August 19,

  2020 Order. [DE 92].

         Since the last status report of October 12, 2020, undersigned continues to request updates

  from the service vendor on any developments. As of this filing, there is no update. Concurrent

  with this filing, Plaintiffs are moving to correct the Declaration of Maria Gutierrez, filed in

  support of their showing of “good cause” for more time to serve the Chinese Defendants, in the

  Joint Scheduling Report.     [DE 124].    The prior Declaration inadvertently used the word

  “Affidavit” and further inadvertently omitted the required “under penalty of perjury” statement

  from 28 U.S.C. § 1746(2), and the new Declaration corrects those errors.
Case 1:20-cv-21108-UU Document 131 Entered on FLSD Docket 10/27/2020 Page 2 of 2

                                                                   CASE NO. 1:20-cv-21108-UU

          Plaintiffs will file their next status report on November 12, 2020 (due to the Veteran’s

  Day holiday on November 11th) and await the status conference that has been reset for

  November 13, 2020.

          Respectfully submitted this 27th day of October, 2020.

                                          By: /s Matthew T. Moore
                                          Matthew T. Moore, Esq.
                                          Fla. Bar No. 70034
                                          Primary: mmoore@thebermanlawgroup.com
                                          Secondary: service@thebermanlawgroup.com

                                          Vincent J. Duffy, Esq.
                                          Fla. Bar No. 82151
                                          Primary: service@thebermanlawgroup.com
                                          Secondary: vduffy@thebermanlawgroup.com

                                          THE LAW OFFICES OF
                                          BERMAN & BERMAN, P.A.
                                          P.O. Box 272789
                                          Boca Raton, FL 33427
                                          Telephone: (561) 826-5200
                                                 Fax: (561) 826-5201

                                     CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing has been filed this October

  27, 2020, with the Court’s CM/ECF filing system, which shall cause an email notice to be sent to

  all parties of record in this matter.



                                          By: /s Matthew T. Moore
                                          Matthew T. Moore, Esq.
                                          Fla. Bar No. 70034
